Title: To Thomas Jefferson from Robert Patterson, 2 January 1809
From: Patterson, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Mint of the United States2nd. Jany 1809
                  
                  I have the honor, once more, of laying before you an Annual Report of the operations of the Mint.
                  From the Treasurers statement, herewith transmitted, it will appear, that during the last year there  have been struck at the Mint,
                  
                     
                        
                           
                           1,368,600
                           pieces of silver coins, amounting to 
                           684,300
                           dolls.
                        
                        
                           
                           58,288
                           pieces of gold coins, amounting to 
                           284,665
                           dolls.
                        
                        
                           And
                           1,509,000
                           pieces of copper coins amounting to 
                           13,090
                           dolls.
                        
                     Making, in the whole—Two millions, nine hundred and thirty five thousand, eight hundred & eighty eight pieces of coin, amounting to nine hundred & eighty two thousand, & fifty five dollars.
                  The gold & silver bullion at this time in the mint, deposited for coinage, amounts to upwards of 250,000 dollars; and I have good ground to assure you, Sir, that, even in the present embarassed state of commerce, the Banks in this City alone, will be able to furnish an ample supply of bullion for a long time to come. 
                  I have the honor to be with sentiments of the greatest esteem, Your most obedient, faithful Servant.
                  
                     Rbt. Patterson 
                     
                  
               